     Case 4:19-cv-02645 Document 14 Filed on 08/23/19 in TXSD Page 1 of 5




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS

JOHN INGALLS,

                     Plaintiff,                  Case No. 4:19-cv-02645
                                                 Hon. Judge Alfred Bennett
              v.

BUCKEYE PARTNERS, L.P., CLARK C.
SMITH, PIETER BAKKER, BARBARA M.
BAUMANN, BARBARA J. DUGANIER,
JOSEPH A. LASALA, JR., MARK C.
MCKINLEY, LARRY C. PAYNE, OLIVER G.
RICHAR, III, FRANK S. SOWINSKI, AND
MARTIN A. WHITE,

                     Defendants.


   STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION AS MOOT AND
       RETAIN JURISDICTION TO DETERMINE PLAINTIFF’S COUNSEL’S
            POTENTIAL APPLICATION FOR FEES AND EXPENSES

       WHEREAS, on June 28, 2019, Plaintiff John Ingalls (“Plaintiff”) filed a complaint (the

“Complaint”) for alleged violations of the Securities Exchange Act of 1934 (the “Act”) in the

Southern District of New York (“SDNY Action”);

       WHEREAS, the Complaint in the SDNY Action included claims against defendants

Buckeye Partners, L.P., (“Buckeye”), Clark C. Smith, Pieter Bakker, Barbara M. Baumann,

Barbara J. Duganier, Joseph A. LaSala Jr., Mark C. McKinley, Larry C. Payne, Oliver G.

Richard III, Frank S. Sowinski and Martin A. White (collectively, “Defendants”) under Sections

14(a) and 20(a) of the Act and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9

promulgated thereunder with respect to certain public disclosures made by Buckeye in the

Preliminary Proxy Statement (the “Proxy”) filed with the SEC on June 7, 2019, in connection

with the merger of Buckeye with IFM Investors (the “Proposed Transaction”);



                                             1
      Case 4:19-cv-02645 Document 14 Filed on 08/23/19 in TXSD Page 2 of 5




        WHEREAS, on July 17, 2019, Plaintiff’s counsel and Defendant’s counsel submitted a

Stipulation and Proposed Order to the court requesting that the SDNY Action be transferred to

this District;

        WHEREAS, the parties have conferred and, after engaging in arm’s-length negotiations

to resolve the claims raised by Plaintiff in the Complaint, Buckeye made supplemental

disclosures on a Schedule 14A amendment on July 22, 2019, which substantially mooted the

claims raised by Plaintiff in the SDNY Action (the “Supplemental Disclosures”);

        WHEREAS, Plaintiff has informed the defendants that the Supplemental Disclosures

mooted the claims set forth in the Complaint, and that that any remaining claims are so unlikely

to be successful as to warrant dismissal;

        WHEREAS, Plaintiff asserts that his counsel has a claim for attorneys’ fees and expenses

in connection with a claimed common benefit provided to Buckeye’s shareholders as a result of

the filing of the Supplemental Disclosures (the “Fee and Expense Application”);

        WHEREAS, Defendants deny that the Supplemental Disclosures contained additional

material information that were required to be disclosed and deny that any claim asserted in the

Complaint is or was ever meritorious;

        WHEREAS, Defendants reserve the right to oppose any Fee and Expense Application;

        WHEREAS, for the avoidance of doubt, no compensation in any form has passed directly

or indirectly to Plaintiff or her attorneys and no promise, understanding, or agreement to give

any such compensation has been made; nor have the parties had any discussions concerning the

amount of any attorneys’ fees and expenses;

        WHEREAS, Plaintiff’s counsel seeks to dismiss the Action with prejudice as to Plaintiff;

        WHEREAS, the parties agree that any deadline in this matter, including but not limited to




                                               2
         Case 4:19-cv-02645 Document 14 Filed on 08/23/19 in TXSD Page 3 of 5




Defendants’ time to answer or otherwise respond to the Complaint, is adjourned;

          WHEREAS, the parties intend to meet and confer concerning the amount of any

attorneys’ fees and expenses to be paid to Plaintiff’s counsel, and, if the parties are unable to

reach an agreement, the parties respectfully request that this Court retain jurisdiction over any

Fee and Expense Application; and

          WHEREAS, no class has been certified in this Action.

          NOW, THEREFORE, IT IS STIPULATED AND AGREED by the undersigned parties,

through their attorneys and subject to the Court’s approval, that:

          1.     This Action is dismissed pursuant to Federal Rule of Civil Procedure 41(a), and

all claims asserted therein are dismissed with prejudice as to Plaintiff. All deadlines in this

matter, including but not limited to Defendants’ time to answer or otherwise respond to the

Complaint, are adjourned.

          2.     The Court shall retain jurisdiction of this Action solely for the purpose of

adjudicating any Fee and Expense Application filed by Plaintiff.

          3.     The parties shall meet and confer concerning the amount of any attorneys’ fees

and expenses to be paid to Plaintiff’s counsel. If the parties reach an agreement on the amount

of any attorneys’ fees and expenses to be paid to Plaintiff’s counsel, they will notify the Court.

          4.     To the extent the parties are unable to reach an agreement concerning the

amount of any attorneys’ fees and expenses to be paid to Plaintiff’s counsel, Plaintiff shall file a

Fee and Expense Application; Defendant shall file any opposition to such Fee and Expense

Application; and any reply in further support of such Fee and Expense Application shall be

filed.

          5.     This order is entered without prejudice to any position, claim, or defense any




                                                 3
      Case 4:19-cv-02645 Document 14 Filed on 08/23/19 in TXSD Page 4 of 5




party may assert with respect to any Fee and Expense Application.

        Respectfully submitted this 23rd day of August 2019.



                                        /s/ Jeffrey S. Johnson
                                        Jeffrey S. Johnston
                                        Tex Bar No. 24002368
                                        SDTX Bar No. 22089
                                        jjohnston@velaw.com
                                        VINSON & ELKINS LLP
                                        1001 Fannin Street, Suite 2500
                                        Houston, Texas 77002
                                        Tel: (713)-758-2198
                                        Fax: (713)-615-5920


 CRAVATH SWAINE & MOORE LLP
 Gary Bornstein
 Rory A. Leraris
 Cravath, Swaine & Moore LLP
 Worldwide Plaza
 825 Eighth Avenue
 New York, NY 10019
 Tel: (212)-474-1454
 Fax: (212)-474-3700
 Email: gbornstein@cravath.com
         rleraris@cravath.com
 Counsel for Defendants



 WEISSLAW LLP
 Richard A. Acocelli
 1500 Broadway, 16th Floor
 New York, NY 10036
 Tel: (212)-682-3025
 Fax: (212)-682-3030
 Email: racocelli@weisslawllp.com


 Counsel for Plaintiff




                                              4
     Case 4:19-cv-02645 Document 14 Filed on 08/23/19 in TXSD Page 5 of 5




SO ORDERED this ________ day of ______________, 2019.



                                        HONORABLE JUDGE ALFRED BENNETT
                                              U.S. DISTRICT JUDGE




                                        5
